Title: From Alexander Hamilton to James McHenry, 25 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
N. York Oct. 25th. 1799

Lt. Campbel Smith has made a representation to me on the subject of some claims which he has pending in the Accountant’s Office, and has requested the interposition of my opinion.
Thinking it due to him as an Officer now under my command I trouble you with this letter.
He states that he has claims of two kinds—One for services rendered for more than two years as judge advocate previous to the law authorising that appointment, another for the legal emoluments of the Office in virtue of an appointment of the commanding General on the basis of that law—that having been absent, in consequence of ill health induced by a severe wound received in the service, obstacles have occurred to the allowing of the compensation during the term of such absence—that the Atty. Genl. has given his opinion that the appointment was a regular one under the law, and that he understands the opinion to have been heretofore acted upon by your Department. Upon these data I submit my ideas.
I consider it to be a principle sanctionned by usage, that when an Officer is called to exercise, in a permanent way, an office of skill in the Army (such as that of Judge advocate) for which provision is not made by law he is to receive a quantum meruit, by Special discretion, for the time he officiates, which in our present system would be paid out of the fund for the contingencies of the War Department.
This applies to the first claim. As to the second, this is my opinion—That considering the appointment as regularly made under the law—the emoluments continue of course until the office has been abdicated or superseded—the nonexercise of it for any period to the contrary notwithstanding.
In the Situation in which Lt Smith was placed by his wound he would seem intitled even to a liberal application of the rule of right.
With great respect   &c
Secy of War

